                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

CODY S. HOWARD                                                                        PLAINTIFF

v.                                    Civil No. 4:18-cv-04116

SHERIFF JACKIE RUNION; WARDEN JEFFIE WALKER;
CAPTAIN GOLDEN ADAMS; SERGEANT J. GUTHRIE;
and SERGEANT SANDERS                                                             DEFENDANTS

                                             ORDER
       Plaintiff Cody S. Howard filed this 42 U.S.C. § 1983 action pro se on May 9, 2019. (ECF

No. 1). Plaintiff’s motion to proceed in forma pauperis was granted that same day. (ECF No. 3).

Currently before the Court is Plaintiff’s failure to obey two Court orders.

       On April 29, 2019, Defendants Adams, Guthrie, Runion, Sanders, and Walker filed a

Motion for Summary Judgment. (ECF No. 29). The Court subsequently entered an order directing

Plaintiff to file a response to Defendants’ motion by May 20, 2019. (ECF No. 32). Plaintiff was

informed that failure to timely and properly comply with the order would result in this case being

dismissed. On May 17, 2019, this order was returned to the Court as undeliverable. The Clerk of

Court then resent the order to Plaintiff’s address of record, 2308 Schaer Street, Little Rock,

Arkansas 72114. (ECF No. 34). To date, Plaintiff has not complied and filed a response to the

motion for summary judgment.

       On June 13, 2019, the Court entered an order directing Plaintiff to show cause on or before

June 24, 2019, as to why he failed to respond to Defendants’ motion for summary judgment. (ECF

No. 36). This order informed Plaintiff that failure to show cause by June 24, 2019, would subject

this case to dismissal without prejudice for failure to obey a Court order. To date, the show-cause

order has not been returned as undeliverable and Plaintiff has not responded.
       Although pro se pleadings are to be liberally construed, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Moreover, Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       The Federal Rules of Civil Procedure also specifically contemplate dismissal of a case on

the grounds that the plaintiff failed to prosecute or failed to comply with orders of the court. Fed.

R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

         In the instant case, Plaintiff has failed to obey two Court orders. Neither of these orders

have been returned to the Court as undeliverable. Therefore, pursuant to Federal Rule of Civil

Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be dismissed.

Accordingly, Plaintiff’s Complaint (ECF No. 1) is hereby DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 2nd day of July, 2019.

                                                      /s/ Susan O. Hickey
                                                      Susan O. Hickey
                                                      Chief United States District Judge




                                                 2
